Citation Nr: 0008991	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of 
injuries to the back of the legs and feet.  

2.  Entitlement to service connection for right ear hearing 
loss. 

3.  Entitlement to the assignment of a higher (compensable) 
disability rating for bilateral perforated tympanic membranes

4.  Entitlement to the assignment of a higher (compensable) 
disability rating for left ear hearing loss.

5.  Entitlement to a 10 percent disability rating based on 
multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1969, as well as subsequent periods of active duty for 
training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, denied service 
connection for the residuals of injuries to the back of the 
legs and feet, granted service connection for bilateral 
perforated tympanic membranes and left ear hearing loss, 
assigning noncompensable disabilities for each, denied 
service connection for right ear hearing loss, and denied 
entitlement to a 10 percent disability rating based on 
multiple, noncompensable, service-connected disabilities.  
Although the veteran was scheduled for a December 1999 Travel 
Board hearing in Chicago, Illinois, he failed to appear for 
the hearing and present testimony.

The Board observes that in the veteran's March 1998 Notice of 
Disagreement (NOD), he notified VA of his intention to appeal 
all issues decided upon in the January 1998 rating decision.  
However, in his June 1998 substantive appeal to the Board of 
Veterans' Appeals (VA Form 9), although reference was made to 
the issues concerning the residuals of injuries to the back 
of the legs and feet, both ears, and entitlement to a 10 
percent disability rating based on multiple, noncompensable, 
service-connected disabilities, no reference was made to the 
issues of entitlement to service connection for peripheral 
neuropathy and soft tissue sarcoma, due to herbicide 
exposure.  Moreover, in the veteran's representative's brief 
on appeal, no reference was made to the issues of entitlement 
to service connection for peripheral neuropathy and soft 
tissue sarcoma due to herbicide exposure.  Therefore, the 
issues of entitlement to service connection for peripheral 
neuropathy and soft tissue sarcoma, as a result of exposure 
to herbicides, have not been perfected and are not in 
appellate status.  38 C.F.R. §§ 20.200, 20.201, 20.202 
(1999).  

Additionally, the June 1998 VA Form 9 does appear to raise a 
new claim concerning entitlement to service connection for a 
disability affecting the eyes.  This issue is hereby referred 
to the RO for appropriate action.

The Board also notes that, in view of the favorable decision 
that follows, granting service connection for hearing loss of 
the right ear, the issues of entitlement to a compensable 
disability rating for hearing loss of the left ear, and 
entitlement to a 10 percent disability rating based on 
multiple, noncompensable, service-connected disabilities, are 
addressed in the REMAND part of this decision.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  There is no current medical diagnosis of a disability, or 
disabilities, affecting the back of the legs or the feet.

3.  The veteran's hearing loss of the right ear is due to 
excessive noise exposure during active service.

4.  The medical evidence of record does not show that the 
veteran's bilateral perforated tympanic membranes is 
symptomatic or productive of any functional impairment.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for the residuals of injuries to the back of the legs and 
feet is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  
2.  The veteran's right ear hearing loss was incurred during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.385 (1999).

3.  The criteria for a compensable disability rating for 
bilateral perforation of the tympanic membranes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.88a, Diagnostic Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection issues 

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  However, the 
threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

At the outset, the Board observes that it appears the 
veteran's service medical records (SMRs) for his period of 
active duty service are unavailable from the National 
Personnel Records Center (NPRC).  However, the veteran's 
service personnel records show that the veteran served in 
Vietnam for the period August 1968 to August 1969, and show 
that he was awarded the Purple Heart, among other awards. As 
such, for the purposes of analyzing whether the veteran's 
claims are well grounded, the Board accepts as true the 
veteran's contentions that he sustained injuries to his right 
ear, the back of his legs, and to his feet during service.  
Therefore, under the circumstances, the Board does not 
believe any useful purpose would be served by remanding the 
case for any further search for records, as explained below. 

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
states, in pertinent part, that in any case where a veteran 
is engaged in combat during active service, lay or other 
evidence of service incurrence of a combat related disease or 
injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.  Although the Board 
acknowledges that the veteran was engaged in combat and 
sustained injuries to his right ear, the back of his legs, 
and feet as a result, 38 U.S.C.A. § 1154(b) does not obviate 
the need for the veteran to fulfill the remaining two prongs 
of the well-grounded test (e.g., that there is a medical 
diagnosis of a current disability and medical evidence of a 
nexus or link between the diagnosed disability and the 
injuries sustained in service).  See Kessel v. West, 12 Vet. 
App. 477 (1999).  

A. Residuals of injuries to the back of the legs and feet

The medical evidence of record begins with SMRs during the 
1970s and 1980s, after the veteran's active duty service, in 
conjunction with inactive duty or active duty training 
service for the Reserves.  These records are devoid of any 
indication that the veteran complained of, was diagnosed 
with, or treated for, any residuals disease, injury, or 
defect to the back of the legs or feet.  

Post-service medical records begin with an August 1997 VA 
peripheral nerves examination report, which recited the 
veteran's complaints of pain in his feet and legs.  The 
examiner found no evidence of peripheral nerve damage.  An 
August 1997 VA feet/muscles examination report recounted the 
veteran's complaints of bilateral leg fatigue and tightness.  
The examiner opined that he could "find no explanation for 
the veteran's bilateral lower extremity fatiguing/achiness 
[sic] and decreased function."  The examiner further stated 
that he had reviewed an "outside physician's notes" and 
found no evidence of neurogenic or vascular claudication, and 
that he could not detect any muscle damage or other 
significant abnormality.  An August 1997 VA Agent Orange 
examination report noted the veteran's complaints of soreness 
and stiffness in both legs.  The assessment noted that the 
veteran had difficulty with repetitive movement and 
ambulation without neurological involvement.

A July 1998 VA scars examination report noted that the 
veteran presented with a notification to kin regarding an 
explosion that occurred while the veteran was serving in 
Vietnam, which wounded the back of the veteran's legs with 
foreign bodies.  There were no visible scars over the lower 
extremities, heels, or soles.  The diagnosis was no findings 
of scar formation secondary to explosion exposure.  A July 
1998 VA joints examination report stated that the veteran 
complained of decreased muscle function with fatigue and 
stiffness of the backside of his legs, causing difficulty in 
lifting his feet.  He also complained of stinging in the 
toes, giving way of the knees, and ankle tightness.  Upon 
physical examination, there was no focal weakness, the knees 
were unremarkable, and there were no sensory deficits noted.  
A contemporaneous VA radiology report of the knees was 
negative.  

The remaining evidence consists of the veteran's written 
statement and oral contentions as noted by VA examiners, 
which maintain he received a purple heart as a result of the 
injuries he sustained to the back of his legs and his feet, 
and that he currently suffers from residual pain, weakness, 
and stiffness as a result of these wounds.  

After a careful review of all of the relevant evidence of 
record, the Board finds that the veteran's claim of 
entitlement to service connection is not well grounded, on 
the basis that there is no evidence of a current medical 
diagnosis associated with the veteran's complaints of pain, 
weakness, and stiffness in the back of the legs and feet.  As 
noted above, the Board has accepted, for the purposes of 
evaluating whether the claim is well grounded, that the 
veteran incurred injuries to the back of his legs and to his 
feet during his wartime service in Vietnam.  However, the 
medical evidence of record is devoid of a diagnosis of a 
disability of the legs or feet manifested by pain.  The Board 
notes that in a recent case, the Court held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, No. 97-1948 U.S. Vet. App. Dec. 29, 1999). 

The only evidence of record to support the veteran's claim of 
service connection for a disability of the back of the legs 
and feet is his written statements, in which he relates that 
he currently suffers from pain, weakness, and stiffness in 
the legs and feet due to wounds received in service.  
However, as a matter of law, these statements do not satisfy 
the medical diagnosis or medical nexus requirements and 
cannot, therefore, render his claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In other words, what is needed is a medical 
diagnosis concerning his complaints, and medical evidence 
linking such a diagnosis an injury or disease sustained in 
service.  By this decision, the Board is informing the 
veteran that medical evidence of a current disability and 
causation is required to render his claim for service 
connection for the residuals of an injury to the back of the 
legs and feet well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board is cognizant of this veteran's meritorious service.  
He is a combat veteran and his personnel records clearly show 
that he received a Silver Star and Purple Heart.  The Board 
is also aware that, despite attempts by the RO, the veteran's 
service medical records could not be obtained.  However, the 
central issue here is whether the veteran has a current 
disability.  The fact that he was injured in an explosion 
while engaged in combat is not is dispute.  In fact, he is 
currently service connected for residuals of that injury, 
perforated tympanic membranes.  The Board also does not doubt 
that he sustained an injury involving his legs and feet as 
contended.  However, the Court has held that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there could be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143, 44 (1992).  The veteran has been examined on 
three occasions in recent years specifically to determine if 
he has the claimed residuals, including a recent scar 
examination, but no such residuals have been identified.  
Under these circumstances, the Board must find that his claim 
for service connection for residuals of injuries to the back 
of the legs and feet is not well grounded, and his appeal is 
denied on that basis.  Of course, the veteran may reopen his 
claim at any time with the submission of new and material 
evidence, such as medical evidence showing that he currently 
has the claimed disability.    

B.  Right ear hearing loss

An August 1997 VA audiological examination report included 
audiometric readings of the right ear as follows: 20 dB at 
500 Hz, 25 dB at 1000 Hz, 25 dB at 2000 Hz, 35 dB at 3000 Hz, 
and 30 dB at 4000 Hz.  Speech discrimination scores for the 
right ear pursuant to the Maryland CNC was 98 percent.  The 
diagnoses included "normal hearing right ear."

A subsequent August 1997 VA audiological-ear disease 
examination report, conducted by a different examiner, stated 
that 

[a]n audiogram today reveals mild to moderate 
sensory neural [sic] hearing loss in the right ear, 
sloping from 20 to 40 dB and a moderate to severe 
sloping at 2000 hertz down to 70 dB at 3000 hertz 
with a boost in the high frequency at 9000 back to 
40 dB, this in the left side.   

The examiner's impression was that the veteran "has a 
configuration of an audiogram that is consistent with the 
noise induced acoustical trauma pattern of hearing loss.  
Coupled with his history does make his service the most 
likely culprit of his hearing loss."

In order to determine whether the veteran has incurred 
service-connected hearing impairment, the Board must first 
analyze whether the veteran is shown to be hearing impaired 
by VA standards, pursuant to 38 C.F.R. § 3.385 (1999), which 
states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

A review of the medical evidence indicates that, in 
consideration of the later August 1997 VA audiological 
examination, and upon the application of the benefit-of- the-
doubt doctrine set forth in 38 U.S.C.A. § 5107(b) and Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the veteran does meet 
the criteria for right ear hearing impairment as defined by 
the applicable regulation, 38 C.F.R. § 3.385, on the basis 
that at least 40 dB loss was detected in the right ear at the 
applicable puretone thresholds.  

The Board also finds that the above-referenced evidence makes 
the veteran's claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the claim is plausible; 
meritorious on its own or capable of substantiation.  
Grivois, 6 Vet. App. at 140 (1994); Murphy, 1 Vet. App. at 81 
(1990).  This is because the medical evidence shows the 
veteran has right ear hearing loss, as defined by VA 
regulations, and medical evidence linking such right ear 
hearing loss to service.  Epps  F.3d at 1467-68; Caluza 7 
Vet. App. at 506 (1995).

In consideration of the facts that the veteran is already 
service-connected for left ear hearing loss and bilateral 
tympanic membrane perforation, was engaged in combat with the 
enemy consistent with exposure to loud noise, and that the 
medical evidence links his diagnosed right ear hearing loss 
to service, the Board further concludes that service 
connection for right ear hearing loss is warranted pursuant 
to 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.304.

II. Increased rating for 
 bilateral tympanic membrane perforation

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The veteran is appealing the original 
assignment of disability ratings for left ear hearing loss, 
and, as such, the claims for higher ratings are well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence includes the veteran's post-active duty service 
medical records, VA examination reports, and the veteran's 
written statements.  The Board finds that all relevant 
evidence regarding the veteran's disability rating claims has 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Effective June 10, 1999, during the pendency of this appeal, 
VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that the RO's decision 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran's bilateral perforation of the tympanic membrane 
is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 
6211.  Both prior to, and after, June 10, 1999, the 
appropriate rating for such disability is zero percent.  In 
the absence of any medical evidence of any complications or 
functional impairment attributable to the perforated ear 
drums (other than hearing loss which is rated separately), a 
compensable disability rating is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the assigned disability rating affirmed 
herein adequately represents the extent of the veteran's 
disability over the entire time period since the initial 
assignment, as contemplated by Fenderson.  The Board also 
finds, as did the RO, that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
showing by the veteran that his perforated tympanic membranes 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Therefore, 
in the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash 8 Vet. App. at 
227.


ORDER

Evidence of a well-grounded claim not having been received, 
service connection for the residuals of injuries to the back 
of the legs and feet is denied. 

Entitlement to service connection for left ear hearing loss 
is granted. 

A compensable disability rating for bilateral tympanic 
membrane perforation is denied. 

                                                       
                                                           
REMAND

In view of the grant of service connection for hearing loss 
of the right ear, the RO must adjudicate the issue of 
entitlement to a compensable rating for bilateral hearing 
loss, and, if that issue is denied, readjudicate the issue of 
entitlement to a 10 percent disability rating based on 
multiple, noncompensable, service-connected disabilities.

If any of the benefits sought are denied, a supplemental 
statement of the case (SSOC) should be issued.   After the 
veteran and his representative have been given an opportunity 
to respond to the SSOC, the claims folder should be returned 
to this Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal. 

 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


